DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1, 4-5, 10-11, 13-18, and 21-22 under 35 USC 112(a) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claims 1, 4-5, 10-11, 13-18, and 21-22 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.	
The rejections of claims 1, 4-5, 10-11, 13-18, and 21-22 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3269539 granted to Brucken et al. in view of U.S. Patent 3270761 granted to Pansing, U.S. Patent Application Publication 20150211170 by Willey et al., U.S. Patent Application Publication 20060124442 by Valpey, III et al., U.S. Patent Application Publication 20150165420 by Zhao et al., and U.S. Patent Application Publication 20020008013 by Kuriyama et al.
As to claim 1, Brucken teaches a washing assembly comprising a washing machine comprising a washing chamber 34 (fig. 1) and a decoloration reservoir 52 with an inlet 84 for conveying fluid out of the chamber into the reservoir and an outlet from the reservoir to the chamber (via dip tube 60, pump 58, pipe 64, filter 62, pipe 76, valve 78, pipe 79) and an activation module (UV lamp 90) for initiating a process for decolorization (col. 3, ll. 62-65; it is well-known that the ultraviolet irradiation can initiate the formation of free radicals), wherein the activation module is a UV radiation source 90 (col. 3, ll. 62-65), wherein a temperature sensor is provided to detect temperature of the washing fluid (col. 2, ll. 54-59; controlling the fluid temperature implies a temperature sensor), and wherein the inlet and outlet are designed such that 
Brucken does not teach that its washing assembly comprises a washing fluid containing a chemical component and water (the claim is interpreted to require the washing fluid as part of the apparatus).  However, one of ordinary skill in the art would have recognized as obvious to include water in a dry cleaning solution intended to be used with the assembly taught by Brucken.  Pansing teaches that a water-solvent solution used with dry cleaning apparatuses is beneficial in order to remove both water soluble stains and solvent soluble stains (col. 1, ll. 13-22).
Brucken does not explicitly teach a washing fluid containing a chemical component that can be activated by an activation module to form free radicals in the fluid, the chemical component comprising titanium dioxide.  However, a chemical component, such as titanium dioxide, is a known component of washing compositions used in laundry operations for the purpose of bleaching (Willey, paras. 52, 104).  It is also well-known that titanium dioxide generates free radicals upon activation by an activation module, such as an UV irradiator, to promote bleaching (Willey, para. 52; Valpey, para. 2).  One of ordinary skill in the art would have recognized as obvious to use a washing fluid composition having titanium dioxide as a chemical component in order to provide bleaching, as is known in the art, and that an activation module would create free radicals in the washing fluid from the titanium dioxide, a principle that is well-known in the art.

Brucken does not teach that the activation module comprises an electrode assembly including and anode and cathode.  However, one of ordinary skill in the art would have recognized as obvious to include an electrode assembly.  Kuriyama teaches that a dye solution can be decolorized quickly by electrolysis of water in combination of irradiation with light (para. 7).  Kuriyama further teaches that electrolysis is accomplished by an anode and a cathode (para. 25), which is well-known in the art.  One of ordinary skill in the art would  have been motivated to include an electrode assembly in the activation module of Brucken in order to quickly decolorize a dye solution, as taught by Kuriyama.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Brucken teaches a pump 58 to pump fluid from the reservoir to the chamber.
As to claim 11, Brucken teaches a system that can control the process of forming free radicals, e.g., by starting/stopping the pump.

As to claim 14, Brucken teaches that the reservoir 52 is designed as a separate module (fig. 1, the reservoir is disposed in a separate module within the apparatus).
As to claim 15, Brucken does not teach components that are battery operated.  However, one of ordinary skill in the art would have recognized as obvious that batteries are well-known and a common source of electrical power, and that powering portions of the machine taught by Brucken would produce expected results and performance by using an alternate energy source (battery) that ultimately could provide the voltage and current necessary to power the machine.  Furthermore, batteries are well-known to be suitable for devices of low current draw, and Brucken teaches that its UV lamps only use small amounts of power (col. 3, ll. 59-60).  Therefore, it would have been obvious and well-known to one of ordinary skill in the art that a battery can supply the requisite power for at least portions of the machine taught by Brucken.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 16, Brucken teaches a method of washing textiles in the washing machine of claim 1, comprising the steps of placing textiles into the chamber, starting a cycle, conveying fluid to the chamber into the reservoir, initiating a process of forming free radicals, decomposing dyes, and conveying fluid of the reservoir into the chamber (col. 3, ll. 19-69); wherein a temperature sensor is provided to detect temperature of the washing fluid (col. 2, ll. 54-59; controlling the fluid temperature implies a temperature sensor).

Brucken does not explicitly teach a washing fluid containing a chemical component that can be activated by an activation module to form free radicals in the fluid, the chemical component comprising titanium dioxide.  However, a chemical component, such as titanium dioxide, is a known component of washing compositions used in laundry operations for the purpose of bleaching (Willey, paras. 52, 104).  It is also well-known that titanium dioxide generates free radicals upon activation by an activation module, such as an UV irradiator, to promote bleaching (Willey, para. 52; Valpey, para. 2).  One of ordinary skill in the art would have recognized as obvious to use a washing fluid composition having titanium dioxide as a chemical component in order to provide bleaching, as is known in the art, and that an activation module would create free radicals in the washing fluid from the titanium dioxide, a principle that is well-known in the art.
Therefore, the claimed invention would have been obvious at the time it was filed.

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3269539 granted to Brucken et al. in view of U.S. Patent 3270761 granted to Pansing, U.S. Patent Application Publication 20150211170 by Willey et al., U.S. Patent Application Publication 20060124442 by Valpey, III et al., U.S. Patent Application Publication 20150165420 by Zhao et al., and U.S. Patent Application Publication 20020008013 by Kuriyama et al. as applied to claim 1 above, and further in view of U.S. Patent 5765403 granted to Lincoln et al. and U.S. Patent Application Publication 20150203365 by Shukla et al.
Brucken is silent as to the wavelength of the radiation emitted by its UV lamp.  However, one of ordinary skill in the art would have recognized as obvious to use UV radiation in the wavelength range of 100 to 400 nm, and more specifically in the range of 250 to 400 nm.  Shukla teaches a process in which dye decomposition is achieved under UV radiation with a wavelength range of 200 to 400 nm (para. 91).  Zhao teaches degradation of a dye pollutant (methyl orange, para. 60) using UV radiation in a wavelength range of 10 to about 400 nm (para. 45).  Kuriyama teaches that it was known in the art at the time of its invention to use UV light at wavelengths lower than 300 nm in order to decolorize colored liquids and dyes (para. 6).  One of ordinary skill in the art would readily recognize that UV radiation in the wavelength range of 250 to 400 nm is well-known in the art to be effective to decompose dyes in solution.  Furthermore, Willey teaches that radiation in a wavelength between 10nm and 1200nm can activate titanium dioxide so that it becomes a bleaching agent (para. 52).  One of ordinary skill in the art would also understand that providing UV radiation in the claimed ranges would serve to activate the titanium dioxide so that it performs as a bleaching agent, as taught .

Claims 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3269539 granted to Brucken et al. in view of U.S. Patent 3270761 granted to Pansing, U.S. Patent Application Publication 20150211170 by Willey et al., U.S. Patent Application Publication 20060124442 by Valpey, III et al., U.S. Patent Application Publication 20150165420 by Zhao et al., and U.S. Patent Application Publication 20020008013 by Kuriyama et al. as applied to claims 1 and 16 above, and further in view of U.S. Patent 3273256 granted to Behrens.
As to claims 17, 18, 21, and 22, Brucken does not teach a temperature of its washing fluid, but Behrens teaches a washing method in which the fluid is maintained at temperatures between 75°F and 85°F (24°C - 29°C).  Behrens teaches that this temperature range is maintained to produce the best cleaning results (col. 14, ll. 12-16).  One of ordinary skill in the art would have recognized as obvious to maintain the washing fluid temperate at the claimed ranges for the process taught by Brucken in order to achieve the best cleaning results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E BELL/Primary Examiner, Art Unit 1711